DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kropp (DE 10303050) or Gotz (DE 102011078192).
	Regarding claim 1, Kropp discloses A structure body (housing 4 of generator unit 3, fig. 1, 2, 4) having a generator (6) comprising: the structure body configured to be attached to a traveling vehicle (tractor 1) including: a transmission case (implicit in the axle according to fig. 2); and a PTO output shaft (2) protruding from the transmission case, and the generator attached to the structure body, wherein the structure body includes: a first portion (transmission facing wall of housing 4) to be attached to the transmission case (fig. 2); and a third portion (generator facing wall of housing 4) configured to be attached to the generator (6), the third portion having a through hole (implicit) for projecting the PTO output shaft (5).

	Regarding claim 2, Kropp and Gotz disclose wherein the generator is driven by a rotating power from the PTO shaft (at least Abst of Kroop and Gotz).
Regarding claim 3, Kropp and Gotz disclose wherein the rotating power from the PTO shaft is divided into a first path and a second path by a power divider portion of the PTO shaft, wherein the rotating power transmitted from the first path is outputted from the PTO shaft projecting from the through hole, and wherein the generator is activated by the rotating power transmitted through the second path (fig 4, para 30 of Kropp and figs 1 and 4, para 27 and 33 of Gotz).
Regarding claim 7, Gotz discloses comprising a second portion to which a working device is to be attached (28-30 of Gotz).
Regarding claim 10, Kropp and Gotz disclose wherein an output voltage of the generator is sixty volts or less (para 10 of Kropp, para 17 of Gotz).
Regarding claim 11, Kropp and Gotz disclose wherein the traveling vehicle is a tractor (Abst of both Kropp and Gotz).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kropp or Gotz as discussed above and further in view of Walterscheid (DE 202011051915).
Regarding claim 4, Kropp and Gotz disclose the invention except for specifically pointing out wherein the structure body comprises a first side plate and a second side plate arranged separately in a vehicle width direction of the traveling vehicle, wherein the generator is arranged between the first side plate and the second side plate in the vehicle width direction. However, Walterscheid discloses it is known in prior art to attach a generator unit (2) directly to such a hitch attachment rail ("Anhangebock" 24), see option 2 and figure 3, with side plates (25, 26) both implicitly having front plates attached to the rear axle transmission case of a tractor (fig. 1, par. 0022). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the 
Regarding claim 5, Kropp in view of Walterscheid as discussed above pertaining to claim 4 makes obvious wherein the third portion is formed of a rear plate arranged between the first side plate and the second side plate, and wherein the generator is attached to the rear plate, since once the generator unit of Kropp is attached directly to an "Anhangebock" as suggested by Walterscheid, the result comprises a third portion formed by a rear plate (generator facing wall of housing 4 in Kropp) between the side plates (25, 26 in Walterscheid) with the generator being attached to that rear plate (fig. 1, 2, 4 in Kropp), whereby the generator unit then would be attached to the rear PTO of a tractor such that the generator facing wall of housing 4 becomes a rear wall.
Regarding claim 6, Kropp in view of Walterscheid as discussed above pertaining to claim 4 makes obvious comprising a first front plate and a second front plate attached to a rear surface of the transmission case, wherein the first front plate is connected to a front end portion of the first side plate, and wherein the second front plate is connected to a front end portion of the second side plate, since the same combination as discussed for claim 5 also results in first and second attachment portions on both sides in the form of the rails 27 in side plates 25, 26, thereby forming a "second portion" receiving for example hitch 28 for attaching drawbar 29 of a working device.
Regarding claims 8 and 9, Kropp in view of Walterscheid as discussed above pertaining to claim 4 makes obvious comprising a second portion to which a working device is to be attached (Walterscheid with rails 27 in side plates 25, 26 receiving for example hitch 28 for connecting drawbar 29 of a working device) wherein the second portion has a first attachment portion and a second attachment portion, wherein the first attachment portion is arranged to one side in the vehicle width direction, wherein the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose tractors and generator PTO arrangements that disclose aspects of the claimed invention and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618